Citation Nr: 0100328	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-14 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of service-connected ulnar neuritis, residuals 
of left elbow injury.

2.  Evaluation of service-connected bipolar disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from February 1993 to 
December 1995.

This matter arises from rating decisions rendered by the 
Department of Veterans Affairs (VA).  In March 1999, the 
Regional Office (RO) in St. Petersburg, Florida denied a 
claim of entitlement to service connection for bipolar 
disorder, and denied claims of entitlement to increased 
ratings for service-connected lumbar disc disease, evaluated 
as 20 percent disabling, and a chipped bone in left elbow, 
evaluated as 0 percent disabling.  The veteran appealed.  In 
June 2000, the Board granted service connection for bipolar 
disorder, increased the veteran's evaluation for lumbar disc 
disease to 40 percent, and increased the veteran's evaluation 
for "residuals of a left elbow injury, to include a chipped 
bone in the left elbow and neurological impairment," to 10 
percent.  In its decision, the Board noted that when the RO 
granted service connection for the veteran's left elbow 
disability in July 1996, the RO characterized this disability 
as left "elbow nerve damage."  However, the Board 
determined that it was unclear as to exactly which nerve was 
service-connected.  For this and other reasons, the Board 
remanded this aspect of the increased rating claim for 
additional development.  In June 2000, the RO assigned a 10 
percent evaluation for ulnar neuritis, residuals of left 
elbow injury.  The veteran has appealed the evaluations of 
his bipolar disorder and his ulnar neuritis, residuals of 
left elbow injury.  Finally, in September 2000, the RO denied 
a claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), and the veteran has appealed.

The claim for TDIU is the subject of the REMAND portion of 
this opinion.


FINDINGS OF FACT

1.  The veteran's service-connected bipolar disorder is shown 
to be productive of depression, occasional panic attacks, and 
anxiety; his psychiatric disorder has resulted in no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

2.  The veteran's ulnar neuritis, residuals of left elbow 
injury, are productive of some decreased sensation near the 
left elbow, and no more than a slight loss of grip strength.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for bipolar disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, Code 
9434 (2000).

2.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for ulnar neuritis, residuals of left 
elbow injury, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.7, Code 8616 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(2000).

I.  Evaluation-Bipolar Disorder

In June 2000, the Board granted service connection for 
bipolar disorder.  That same month, the RO assigned a 30 
percent evaluation for bipolar disorder with depression, with 
an effective date of July 27, 1998.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 30 
percent is warranted for bipolar disorder with depression for 
the period from July 27, 1998 to the present.  

The veteran asserts that a higher evaluation is warranted for 
his bipolar disorder with depression.  Of particular note, in 
his notice of disagreement, received in July 2000, he argued 
that he has daily panic attacks, and that he must take seven 
medications for control of his psychiatric symptoms.  He also 
asserts that he has severe depression, memory loss, and 
speech difficulties.

In its rating decision of June 2000, the RO assigned the 
veteran's psychiatric disorder with depression a 30 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9432.  
Under DC 9432, a 30 percent evaluation is in order where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

VA outpatient treatment reports, dated between 1998 and 2000, 
show that the veteran received psychiatric treatment on about 
a monthly basis, primarily for medication renewal.  A May 
2000 report notes that the veteran's panic attacks were 
responsive to Lorazepam.  He apparently was treated for a 
panic attack over the course of several days in April 2000.  
The reports note that his panic attack was, at least in part, 
a side effect of medication.  A March 2000 report notes that 
he had an anxiety attack and that he was "problem and victim 
oriented," with indications of improvement following 
ventilation and discussion.  A February 2000 report shows 
that the veteran reported that he was doing much better.  The 
examiner indicated that his mood was stable.  A January 2000 
report shows that the veteran reported that his situation was 
improving with housing, employment and a relationship.  A 
December 1999 report notes logical coherent and goal-directed 
thoughts, dysthymic mood, constricted affect, and complaints 
of anxiousness, depression and "feeling victimized."  A 
November 1999 report shows that he was alert and oriented 
times three, with normal conversation.  Affect was blunted.  
Although there was a history of auditory hallucinations, 
there were none now.  The veteran denied suicidal and 
homicidal ideation.  There was no evidence of psychosis.  
Insight and judgment were fair.  He was intact cognitively 
with some difficulty concentrating.  The Axis I diagnosis was 
bipolar disorder, MRE (most recent episode) depressed, by 
history, rule out major depressive disorder, recurrent.  The 
Axis V diagnosis was a GAF score of 55.  

A VA mental disorders examination report, dated in March 
1999, shows that the veteran complained of depression, a lack 
of ambition, having no goals and difficulty sleeping.  He 
stated that he had last worked in January 1999, at a 
brokerage firm.  This job had lasted five months, until his 
employer closed down (the report contains conflicting 
statements as to whether the veteran was currently seeking 
employment).  On examination, the veteran was oriented as to 
time, place and person.  Speech was coherent, relevant and 
goal-directed.  Recent and past memory were described as 
"good," in spite of hesitation and slowness in recall.  The 
veteran admitted to suicidal thoughts, but no intentions or 
plans.  There were no delusional ideas.  Thinking was not 
concrete.  Insight and judgment were not grossly impaired 
other than being dominated by depressive thoughts.  The 
examiner stated that there had been solid depression over the 
last year.  The Axis I diagnosis was bipolar II disorder, 
most recent episode depressed.  The Axis V diagnosis was a 
GAF score of 45.

With regard to the veteran's employment history, an 
application for increased compensation based on 
unemployability (VA Form 21-8940), received in September 
2000, shows that the veteran asserted that he became too 
disabled to work as of April 2000, and that he had worked as 
a teacher in 1998.  He also reported that he had worked 40 
hours per week at each of the following jobs: financial 
investigation for a state agency (from January 1998 to 
February 1999), a laborer on a farm (for two weeks in 
February 2000), and at a security firm (between January and 
May of 2000).  He reported that he had left his last job 
because of disability.  

After reviewing the totality of the evidence, the Board finds 
that an increased rating is not currently warranted for the 
veteran's bipolar disorder with depression.  The evidence 
shows that although minor difficulties have been noted, the 
veteran's orientation, memory, mood, speech and cognitive 
abilities have consistently been found to be within normal 
limits.  His insight and judgment appear to be intact.  With 
regard to his education and employment, he was apparently 
able to obtain his masters degree in business and finance.  
Furthermore, although his assertions as to his employment 
history are inconsistent, it appears that he worked for at 
least five months at a brokerage firm, until his employer 
went out of business, see VA outpatient treatment reports 
dated in November 1999 and February 1998, and that he worked 
for a security firm during the first five months of 2000.  

The Board notes that there is some evidence of symptoms as 
required for a 50 percent rating under DC 9432, specifically, 
panic attacks, disturbances of motivation and mood, and some 
evidence that the veteran has some difficulty establishing 
and maintaining favorable relationships with people.  
However, the evidence regarding the frequency and severity of 
these symptoms does not show that they are so severe as to 
warrant a 50 percent rating.  For example the veteran's panic 
attacks are not shown to occur more than once a week.  In 
addition, the evidence does not show that the veteran has 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; or impaired abstract thinking.  In reaching 
this decision, the Board has considered that the Axis V 
diagnosis in the March 1999 VA mental disorders examination 
report was a GAF score of 45, suggesting serious symptoms.  
See Quick Reference to the Diagnostic Criteria from DSM IV 
47-48 (American Psychiatric Association 1994); see also 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996).  However, the Board notes that 
the findings in this examination report, including findings 
as to the veteran's speech, orientation, memory, ability to 
perform serial sevens, and his insight and judgment, do not 
support a conclusion that the veteran has symptoms as 
required for a 50 percent rating under DC 9432.  Furthermore, 
the Board points out that the veteran was given a GAF score 
of 55 in November 1999, suggesting only moderate symptoms.  
Id.  Accordingly, the preponderance of the evidence is 
against a finding that a rating in excess of 30 percent is 
warranted.

In summary, the evidence shows that the veteran has, at most, 
occupational and social impairment with reduced reliability.  
Accordingly, the Board finds that the criteria for an 
evaluation in excess of 30 percent for bipolar disorder with 
depression under DC 9432 have not been met.  See 38 C.F.R. 
§ 4.7.


II.  Increased Rating - Ulnar Neuritis

The Board initially notes that the veteran filed his 
increased rating claim on July 27, 1998.  In March 1999 the 
RO denied the claim, and the veteran appealed.  In its June 
2000 decision, the Board noted that the RO originally granted 
service connection for this disability in July 1996, and that 
it characterized this disability as left elbow nerve damage.  
The Board granted a 10 percent evaluation under 38 C.F.R. 
§ 4.59 for a limitation of left elbow motion due to 
arthritis, see generally, Esteban v. Brown, 6 Vet. App. 259, 
262 (1994), and stated that to the extent that the veteran's 
left elbow disability encompassed nerve damage, it was 
unclear as to exactly which nerve was service-connected.  The 
Board therefore remanded this aspect of the increased rating 
claim for additional development.  

In June 2000, the RO assigned a 10 percent evaluation for 
"ulnar neuritis, residuals of left elbow injury," with an 
effective date of July 27, 1998.  Since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.

The RO evaluated the veteran's ulnar neuritis, residuals of 
left elbow injury, under 38 C.F.R. § 4.124a, DC 8516.  Under 
DC 8516, a 10 percent evaluation is warranted for mild 
incomplete paralysis of the ulnar nerve (minor).  A 20 
percent evaluation is warranted for moderate incomplete 
paralysis (minor).  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

In evaluating the veteran's ulnar neuritis, residuals of left 
elbow injury, the Board notes that in June 2000, it 
determined that there was a loss of motion due to left elbow 
arthritis, and that it accordingly granted service connection 
for arthritis of the left elbow.  There was no appeal, and 
the Board's decision became final.  See 38 U.S.C.A. § 7104 
(West 1991).  As this disability has been rated separately 
under another diagnostic code, assigning ratings for the same 
symptoms is duplicative and constitutes pyramiding.  See 38 
C.F.R. § 4.14 (2000); Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  

A VA joints examination report, dated in March 1999, is 
remarkable for a notation that the veteran was able to dress 
and undress.  The only relevant diagnosis was degenerative 
arthritis of the elbow.

VA outpatient treatment reports, dated between 1999 and 2000, 
include a November 1999 VA treatment record which shows that 
a neurological examination was grossly intact.  A February 
2000 orthopedic clinic note shows that the veteran reported 
stiffness and pain in the posterior aspect of the elbow and 
pain and numbness in the medial aspect of the elbow.  He also 
described occasional decreased sensation on the ulnar aspect 
of the hand.  On physical examination, strength of flexion 
and extension was 4/5 due to pain.  There was tenderness on 
palpation of the triceps tendon and Tinel's sign was positive 
over the ulnar nerve. There was decreased sensation on the 
medial aspect of the elbow.  Strength was 5/5 in the extensor 
pollicis longus tendon, and the abductor pollicis brevis 
tendon.  Impressions included loose body, left elbow, and 
ulnar neuritis, status post exploration on nerve.  A March 
2000 outpatient note shows that the veteran complained of 
chronic ulnar nerve symptoms and night pain.  Findings 
included positive Tinel's sign at the elbow and irritable 
ulnar nerve, as well as weak "i/o" and flexor digitorum 
profundus to "r/s".  There was decreased sensation to 
"rf/sf."  The assessment was "awaiting EMG, 5/18/00."

Based on the foregoing, the Board finds that the record does 
not establish the presence of moderate incomplete paralysis 
of the ulnar nerve which warrants a evaluation in excess of 
10 percent under DC 8516.  For example, the March 1999 VA 
examination did not result in a diagnosis of a neurological 
impairment of the left upper extremity, and the November 1999 
report shows that the veteran was neurologically intact.  The 
primary symptom of this disability appears to be some 
decreased sensation near the left elbow, although there is 
one report suggesting that the veteran has a slight loss of 
strength in his left upper extremity.  In this regard, the 
veteran's grip strength on the left has consistently been 
found to be 4/5 or better.  Accordingly, the Board finds that 
overall, the evidence does not show that the veteran's ulnar 
neuritis, residuals of left elbow injury, is manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 10 
percent under DC 8516.

The Board has considered the possibility that a higher rating 
may be warranted by rating this disability under another 
diagnostic code.  Specifically, the Board has considered 
whether a rating in excess of 10 percent could be assigned 
under the diagnostic codes for any other of the peripheral 
nerves affecting the left arm, left forearm or left hand.  
See 38 C.F.R. § 4.124a, DC's 8510 through 8515, DC's 8516 
through 8519, and corresponding diagnostic codes for neuritis 
and neuralgia.  However, the claims file is entirely devoid 
of any evidence indicating that the veteran's service-
connected ulnar neuritis, residuals of left elbow injury, has 
affected any nerves other than the ulnar nerve to a degree 
warranting an evaluation in excess of 10 percent.  Therefore, 
a rating in excess of 10 percent is not warranted under any 
other diagnostic code.  


III.  Conclusion

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A rating in excess of 30 percent for bipolar disorder with 
depression is denied.

A rating in excess of 10 percent for ulnar neuritis, 
residuals of left elbow injury, is denied.


REMAND

With regard to the veteran's TDIU claim, when a veteran's 
schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless 
be assigned when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a) (2000).  In this case, the veteran has been granted 
service connection for degenerative disc disease, evaluated 
as 40 percent disabling, bipolar disorder with depression, 
evaluated as 30 percent disabling, degenerative joint disease 
with loss of motion and chip bone, residuals of left elbow 
injury, evaluated as 10 percent disabling, and ulnar 
neuritis, residuals of left elbow injury, evaluated as 10 
percent disabling.  His combined evaluation is 70 percent.

VA has a duty to supplement the record by obtaining an 
opinion as to the effect that the veteran's service-connected 
disability has upon his ability to work.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995);  Gary v. Brown, 7 Vet. App. 
229 (1994).  On remand, the RO should determine whether the 
veteran is unemployable due to service-connected disability. 

The claim is therefore REMANDED to the RO for the following 
development:

1.  The RO should schedule the veteran 
for an evaluation to determine whether 
the service-connected disabilities, as a 
whole, render the veteran unemployable.  
The RO is at liberty to schedule what is 
deemed to be the most appropriate 
examination or survey for this purpose.  
The reporting person must clearly state 
whether the veteran is employable or not 
employable.

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties. Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

3.  The veteran and representative are 
informed that they remain under a duty to 
submit evidence in support of the claim.  
If the veteran has or can obtain evidence 
that establishes that he cannot work due 
to his service-connected disabilities, 
that evidence must be submitted by him to 
the RO.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board 

intimates no opinion as to any final outcome warranted.  The 
veteran is free to submit additional evidence in support of 
his claim. 



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

